JIUUBOSWe) UM DSUUBDS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 1 of 7 PagelD #:6

2eturn Date: No return date scheduled . Ot

tearing Date: No hearing scheduled

-Ourtroom Nurnber: No hearing scheduled i

-Ocation: No hearing scheduled 13/372020 9:35 AM

_ IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS IRIS Y. MART *

COUNTY DEPARTMENT-LAW DIVISION = GOR GouNTY. IL
NIKOLAY PETKOV,
11323135
Plaintiff,

y, Case No, 2020L012789

HEYL TRUCK LINES, INC., and
DENNIS CALDWELL,

Defendants.

COMPLAINT AT LAW

NOW COMES the Plaintiff, NIKOLAY PETKOV, by and through his attomeys, LAW
OFFICES OF JACOBSON AND TCHERNEV, LTD., and complaining of the Defendants,
DENNIS CALDWELL and HEYL TRUCK LINES, INC., pleading hypothetically and, in the
alternative, states as follows:

FACTS

i, Plaintiff, NIKOLAY PETKOV, at all times mentioned, resided, and still resides
in Cook County, [linois. .

2. Defendant, DENNIS CALDWELL, hereinafter “CALDWELL”, at all times
mentioned, resided, and still resides in Tarnpa Bay, Florida.

3. Defendant, HEYL TRUCK. LINES, INC., hereinafter “HEYL”, is a foreign
corporation with its agent, located in Cook County, Illinois.

4. Defendant, HEYL is a company engaged in over-the-road trucking and carve
transportation that conducts and transacts business, hires employees, and avails itself of the roads

and interstates all within the State of Ilincis. |

 

 
JIUUBOSUWIe) ULM DSUUBDS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 2 of 7 PagelD #:7

3. That at all times material, Plaintiff was the owner and driver of a 2005 Volvo
truck, bearing Illinois license plate mumber P704329.

6. That at all times material, CALDWELL, was the driver of a 2018 Kenworth truck,
bearing license plate number 2682302.

7. That at all times material, HE YL, was the owner ofa 2018 Kenworth truck,
bearing license plate number 2682302.

g. That on or about June 16, 2020, and at all times relevant, Defendant,

CALDWELL, was operating, managing, and/or controlling the truck in the capacity of agent.

- servant and/or employee of Defendant, HEYL, in the scope of his employment.

9. That on or about June 16, 2020, at approximately 7:17AM, Plamtiii’s truck was
parked on Tradewater Parkway near the entrance at 6500 Tradewater Parkway in Adanta,
Georgia, with Plaintiff located inside his truck, sleeping in the sleeper compartment of his truck.

10.  Thaton or about the above date and time, Defendant HEYL’S truck, operated by
CALDWELL, was also parked, parallel to Plaintiff's truck, on Tradewater Parkway near the

entrance at 6500 Tradewater Parkway in Atlanta, Georgia.

ih. That on or about the above date and time, Defendant CALDWEL in attempting to
operate and maneuver the HEYL truck around Plaintiff's parked ruck, struck Plaintitf’s truck
with great force.

12. That on or about the above date and time, Defendant CALDWELL'S tuck
became lodged against Plaintiff's tuck and CALDWELL in anempting to dislodge his truck
and/or trailer, forcefully struck Plaintiff's cab several more times, rocking the cabin on Plains

truck violently fram side to side.

he

 
JOUUBOSUWIEY) ULIM DBUUBIS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 3 of 7 PagelD #:8

13, That as a result of Defendant’s CALDWELL’S actions, Plaintiff was siruck on
the head repeatedly by the cabin wall and furthermore was caused to fall out of bed, both
resulting in injuries to Plaintiff,

COUNT I
PETKOV v. CALDWELL — NEGLIGENCE

14. Plaintiff, re-alleges and incorporates by reference each and every allegation set
forth in paragraphs 1 through 13 above.

15. That at all times hereto material, it was the duty of the Defendant, CALDWELL, to
exercise ordinary care for the safety of the person and property of others then and there upon said
roadway, and especially, the Plaintiff, PETKOV, herein.

16.. Notwithstanding said duty as heretofore alleged, Defendant, CALDWELL,
carelessly and negligently did, or failed to do, one or more of the following acts:

a. Failed to keep a proper lockout for traffic then and there

upon said roadway:

b, Failed to retain sufficient and proper control over the operation of said
vehicle;

c. Failed to operate said motor vehicle in a reasonably safe manner so as not
to cause injury to Plaintiff:

d. Failed to decrease the speed of said motor vehicle as was necessary to

avoid colliding with any person or vehicle on the roadway in compliance
with legal requirements and the duny of all persans 10 use due care:
&. Came into contact with the side of the Plaintiff's vehicle:

f, Failed to warn the Plaintiff before the collision;

Not

 

 
JBUUPOSWPD) U1IM DBUUBIS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 4 of 7 PageID #:9

g. Failed to swerve his vehicle to avoid colliding with the Maintiff's
vehicle:

h. Failed to maintain a safe distance between Defendant's vehicle and
Plaintiff's vehicle; and

in Struck Plaintiff's parked vehicle. °

17.‘ That by reason of the premises and as a direct and proximate result of the
aforesaid careless and negligent acts, or omissions, of Defendant, CALDWELL, Plaintiff, -
PETKOV, sustained severe and permanent injuries and damages.

i Asa direct and proximate result of the collision, Plaintiff, PETKOV. has incurred,
and will in the future continue to incur, medical and hospital expenses, for the treatment of his
injuries.

19. Asa further direct and proximate result of the aforesaid careless acts and
omissions, Plaintiff, PETROV, experienced pain, suffering, emotional distress, disability,
disfigurement, lass of normal life, lost wages and income, and has incurred legal obligations for
médical bills, all of which injuries and conditions are permanent in nature.

WHEREFORE, Plaintiff, NIKOLAY PETKOV, requests judgment against the
Defendant, DENNIS CALDWELL, in an amount greater than $50,000.00 plus the costs of this

action.

COUNT Il
PETKOV v. HEYL —- RESPONDEAT SUPERIOR

20. PLAINTIFF re-alleges and incorporates by reference each and every allegation
set forth in paragraphs | through 19 above.
21, That at the aforementioned me and place, Defendant CALDWELL was acting

within the scope of his employment duties or under the direction of his principal, Defendant
JBUUPISWEN UM DSUULDS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 5 of 7 PagelD #:10

HEYL, and in furtherance of the relationship between CALDWELL and HEYL, by operating
HEYL’s truck in transporting eoods on behalf of Defendam, HEYL.

22. Defendant HEYL, as employer and/or principal of Defendant, CALDWELL, is
directly responsible for the acts and/or omissions of its employee and/or agent and pursuant to
the doctrine of respondeat superior and pursuant to the law of agency HEYL is vicariously
Hable for the negligent acts and omissions of CALDWELL, described supra.

WHEREFORE, Plaintiff, NIKOLAY PETKOV, requests judgment against the
Defendant, HEYL TRUCK LINES, INC., in an amount greater than $50,000.00 plus the costs of
this action. | |

COUNT IIT
PETKOV v, CALDWELL — PROPERTY DAMAGE

23. PLAINTIFF re-alleges and incorporates by reference each and every allegation

set forth im paragraphs 1 through 16 above.

| 24. Asadirect and proximate result of the aforesaid careless and negligent acts, or
omissions, of Defendant, CALDWELL, Plaintiff, PETKOV, sustained damages to his personal
property, specifically, Plaintiff's truck.

25. That as a result of the aforesaid damage to his vehicle, Plaintiff, PETROV, was
unable to use his truck for work, incurred costs in repairing said truck, and lost income while
said truck was being repaired. |

__ WHEREFORE, Plaintiff, NIKOLAY PETKOV, requests judgment against the
Defendant, DENNIS CALDWELL, in an amount greater than $50,000.00 plus the costs of this

action.
Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 6 of 7 PagelD #:11

COUNT IV
PETKOV y. HEYE —~PROPERTY DAMAGE.

26. PLAINTIFF re-alleges and incorporates by reference each and every allegation
set forth in paragraphs | through 16 and paragraphs 24 and 25 above.

27. That at the aforementioned time and place, Defendant CALDWELL was acting
within the scope of his employment duties or under the direction of his principal, Defendant
HEYL, and in furtherance of the relationship between CALDWELL and HEVL, by operating
HEYL’s truck in transporting goods on behalf of Defendant, HEYL.

28. Defendant HEYL, as employer and/or principal of Defendant, CALDWELL, is
directly responsible for the acts and/or omissions of its employee and/or agent and pursuant to
the doctrine of respondeat superior and pursuant to the law of agency HEYL is vicariously

hable for the negligent acts and omissions of CALDWELL, described supra.

WHEREFORE, Plaintiff, NIKOLAY PETKOV, requests judgment against the
Defendant, HEYL TRUCK LINES, INC., in an amount greater than $50,000.00 plus the costs of

this action.

On behalf of the Plaintiff,

bf Steen Jacobson
Steven Jacobson, Esq.

Law Offices of Jacobson & Tchernev, Ltd.
5201 N. Harlem Ave., 2™ Floor

Chicago, IL 60656

Tel: (312) 669 - 4441

Fax: (708) 667-0452
legal(@lawjtchicago.com

Atty. # 49306

6

 

Pasta)

JIUUBOSLUBY ULM DSUUBOS
JIUUBISWPEY ULM DOUUBOS

Case: 1:21-cv-00592 Document #: 1-3 Filed: 02/02/21 Page 7 of 7 PagelD #:12

‘etum Date: No return date scheduled

4earing Date: No hearing scheduled
2aurtroom Number: No hearing scheduled

_ : FILED
-acation: No hearing scheduled 42/2/2020 9°35 AM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS ORCUIN Crenie
. _ t
. COUNTY DEPARTMENT ~ LAW DIVISION COOK COUNTY. IL
NIKOLAY PETKOV, )
. ) 11323435
Plaintiff, )
)
v. } Case No, 20201012769
‘ )
HEYL TRUCK LINES INC, & )
DENNIS CALDWELL )
)
)
Defendants. )

The undersigned, under oath, and pursuant to 735 ILCS 5/1-109, state that I am an
attormey in charge of this case and that the total monetary damages sought in this cause of action
exceeds Fifty Thousand Dollars ($50,000.00).

/s/ Steven lacobson

Steven Jacobson, Esq.
One of the Attorneys for Plaintiffs

Law Offices of Jacobson and Tchernev, Ltd.
5201 N. Harlem 2" Floor

Chicago, IL 60656

Tel: 312-669-444]

Fax: 708-667-0452
legal@lawitchicago.com

Atty. #49306

L.
